Oliver, Chief Judge:
This is a petition, filed under the provisions of section 489 of the Tariff Act of 1930, seeking the remission of additional duties imposed by reason of the appraised value exceeding the entered value of seamless steel line pipe exported from Dusseldorf, Germany, and imported at the port of Houston, Tex.
Four witnesses appeared herein. All appeared on behalf of petitioner. The uncontradicted testimony was obtained from the purchasing agent of the peti*366tioner corporation, the customs broker who supervised the entry of the merchandise, a member of the firm of customs attorneys representing the petitioner herein, and the United States appraiser' of merchandise at the port where the shipment in question was imported. A detailed review of the testimony of each witness is unnecessary. The good faith of the petitioner is abundantly clear in in the following excerpt from the testimony of the United States appraiser (R. 27-28):
Q. Have you at any time discovered that any information with respect to value had been withheld or concealed from you by the Humble Oil & Refining Co., its agents, or its attorneys? — A. No; never.
Q. Have you at any time discovered any misrepresentations with respect to value made by the Humble Oil & Refining Co., its agents, or its attorneys?— A. No.
Q. Based on all of the evidence you have received did you discover any evidence of any intent on the part of the Humble Oil & Refining Co., its agents or attorneys to defraud the revenue of the United States in making this entry at less than the final appraised value? — A. None at all.
From an examination of the record and a consideration of the facts in the case, we are satisfied that the entry of the merchandise at a value less than the appraised value was without intention to defraud the revenue of the United States, or to conceal or misrepresent the facts of the case, or to deceive the appraiser as to the value of the merchandise.
The petition is, therefore, granted and judgment will be rendered accordingly.